In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00070-CR
______________________________


CARL LEE WATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 13,994-94


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Carl Lee Watkins appeals the trial court's denial of his motion for post-conviction
DNA testing.  See Tex. Code Crim. Proc. Ann. arts. 64.01–.05 (Vernon Supp. 2004–05). 
The issues Watkins raises in this appeal are identical to those he presents in Watkins v.
State, No. 06-04-00068-CR.  Since the issues and arguments are identical in both appeals,
for the reasons stated in Watkins v. State, No. 06-04-00068-CR, we affirm the trial court's
judgment in this case.

 
                                                                           Donald R. Ross
                                                                           Justice


Date Submitted:      January 6, 2005
Date Decided:         January 7, 2005

Do Not Publish